Citation Nr: 1444036	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active duty service from September 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

For the entire appeal period, the service-connected left ear hearing disability is shown to be manifested by loss of hearing acuity measured at Level I . 


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable rating for her service-connected left ear hearing loss and has requested a new audiological exam to augment the November 2009 exam.  (See Appellant Brief dated July 2014).  The Board points out that the Veteran has not asserted that her hearing has gotten worse since the November 2009 exam.  

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding her appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as 'staging the ratings.' See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, DC 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre-designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  

When rating one ear for disability purposes, to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of "I".  38 C.F.R. § 4.85(f).  In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c). 

In August 2007, the Veteran underwent VA audiological testing to determine service connection for hearing loss.  On that audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
LEFT
25
20
25
20
22.5

The Veteran's Puretone thresholds were normal bilaterally, but the Veteran's speech discrimination test score was 92 percent; the threshold for normal speech discrimination is 94 percent.  38 C.F.R. § 4.85(a).  Based upon that word recognition score the August 2007 VA examiner determined it was at least as likely as not that the Veteran's decreased word recognition and speech discrimination was related to military service noise exposure.  

In July 2008 the Veteran underwent private audiological testing and Dr. R. W. diagnosed mild neurosensory hearing loss.  However, no puretone value was recorded at 3000 Hertz, thus a puretone threshold average could not be determined as required by 38 C.F.R. § 4.85(d).  Additionally, no controlled speech discrimination test was conducted for hearing impairment as required by 38 C.F.R. § 4.85(a), therefore the exam was inadequate for determining a VA rating.  
However, a November 2009 VA examination given for the purpose of evaluating a claim for increased hearing loss was adequate for VA increased rating purposes.  In that November 2009 exam, mild sensorineural hearing loss of the left ear was noted by the examiner.  However, the degree of hearing loss was not compensable under VA rating regulations.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
LEFT
30
30
30
35
31.25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The VA average hearing loss in decibels was 31.25 for the left ear.  In this case, the Veteran's left ear hearing loss corresponds to a numeric designation of "I" under both rating tables.  These results are consistent with the August 2007 VA audiological exam.  

Since the Veteran is service connected for only the left ear, the right ear is assigned a numeric designation of "I" under Table VI.  38 C.F.R. § 4.85. See 38 C.F.R. § 4.85(f).  These combined numeric designations result in noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

In addition to reporting objective test results, the VA audiologist noted the functional effects caused by the hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA audiologist noted the functional impairment caused by the Veteran's hearing loss on her occupational activities was significant although usual daily activities were unaffected.  

The Veteran stated that she does not believe her hearing loss is accurately reflected by the audiological test results.  Unfortunately, her statements cannot be the conclusive basis for an increased rating. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, the November 2009 VA examination shows no basis for any increase in disability evaluation.

Accordingly, the Board finds that the evidence of record preponderates against a rating in excess of noncompensable for the left ear hearing loss during the pendency of this claim and finds that staged ratings are not warranted.  Hart, 21 Vet. App. 505.  In light of above, the currently assigned noncompensable evaluation under 38 C.F.R. §§ 4.85 and 4.86 during this time period is correct under the Rating Schedule.

Turning to the Veteran's request for an updated audiological exam, absent some indication that her service-connected disability has worsened since the 2009 VA examination, the duty to assist does not require VA to provide an updated examination, and in this case VA has not breached the duty to assist the veteran by not requiring a more recent exam.  See Waters v. Nicholson, 21 Vet. App. 521 (2006).  The Veteran's claims file contains clinical VA records through July 2013 documenting numerous other service-connected and non-service-connected conditions.  In the years between the November 2009 VA audiological exam and July 2013, the Veteran made no mention of her hearing worsening to any examiner or health care provider.  The only communication from the Veteran regarding the increased rating claim for left ear hearing loss was the June 2014 correspondence in which the Veteran rested the appeal on the Representative Brief which merely requested an additional audiological exam.  Based on the foregoing, a new audiological exam is not warranted.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's most recent audiological examination indicated mild sensorineural hearing loss of the left ear that is appropriately rated service-connected, noncompensable.  The Veteran's performance on the Maryland CNC word recognition test also supported a noncompensable disability rating.  Additionally, the objective test results were recorded and the functional effects of the Veteran's mild hearing loss were described by the VA audiologist in the context of occupational effects and activities of daily life.  See Martinak, at 455.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that the hearing in her left ear is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A signed notice letter was received April 16, 2010.

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, VA treatment records, and private treatment records. 

The RO has also obtained a thorough medical examination.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  However, she has asserted that the November 2009 exam is stale.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  While the Veteran indicated that the November 2009 exam does not accurately reflect her functional impairment, the Veteran has not otherwise asserted that her hearing is worse now than it was when examined.  Additionally, her assertions are not persuasive given the consistency of results between the 2007 and 2009 VA audiological examinations.  Furthermore, as stated above, the Veteran's claims file has clinical VA records through July 2013 regarding numerous medical conditions and there have been no complaints regarding hearing loss since the November 2009 VA examination.  In sum, the Board has noted that all objective testing, medical evidence, and lay observation indicate that compensation for service-connected hearing loss is not warranted.  


ORDER

Entitlement to a compensable disability rating for service-connected left ear hearing loss is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


